(English Translation)
 
Exhibit 10.13


Sale Contract


Seller: Landesk (Beijing) Software Co., Ltd.


Buyer: Beijing PKU Chinafront Technology CO., LTD.


To protect the legal interests of the Parties, the Parties enter into this
Contract according to the relevant provisions of Contract Law of the People’s
Republic of China and the relevant provisions upon amicable consultation.


1. Total amount of the Contract: RMB 168,770


2. See the price list attached for the names, model numbers, quantity, packing
and detailed price.


3. Quality Requirements and Technical Standards
 
As per the quality and technical standards formulated by Landesk.
 
4. Organization (person) for receiving the goods


The organization (person) named by the Buyer for receiving the goods hereunder
is: Beijing PKU Chinafront Technology CO., LTD
 
5. Date, Place, and Method of Delivery and Bearing of the Relevant Expenses


5.1 Delivery date: As soon as possible before June 28


5.2 Method of delivery and bearing of expenses: Free home-delivery


5.3 Place of delivery: The place named by the Buyer (within Beijing City)
 
6. Method and Time limit of Payment


The Seller will send the payment notice to the Buyer according to preceding
provisions, and the Buyer will notify the Seller to use value-added tax invoices
to exchange for the cheque of Buyer after making confirmation.
 
7. Time and Standards of the Acceptance Check of the Goods


Acceptance check time:


The Buyer shall timely conduct the acceptance check about of the quality of the
products purchased by it. If any product is found unqualified during the
acceptance check, the Buyer shall immediately raise a written objection to the
Seller. The Seller shall timely replace such products after receiving the
objection till the products pass the acceptance check. If the Seller does not
receive the objection within seven days after the delivery of the products or
receive the objection beyond the foregoing time limit, the products shall be
deemed have passed the acceptance check.
 
Acceptance check standards:
 
The products hereunder bought by the Buyer may be normally installed and run. If
the media of the products is damaged so that the Buyer can not install the
products, The Seller shall replace the media till the media may be normally
used.
 

--------------------------------------------------------------------------------


 
8. Receipt and Objection
 
If the Buyer names an organization (person) to receive the goods, the Buyer
agrees that it will be responsible for such opinions and conduct as receipt,
rejection, written rejection made by the organization (person).
 
If the delivery is made by home-delivery or on ex-works terms, the organization
(person) for receiving the goods shall examine the brands, specifications, model
numbers and quality and determine whether they conform to the provisions of the
Contract within three working days after the delivery of the goods. If the
products conform to the Contract, the organization (person) shall sign for the
products. The Buyer may reject the product not conforming to the provisions of
the Contract and state the reasons of the rejection in writing. As for
home-delivery, if the products rejected by the Buyer according to the provision
need to be kept by the Buyer, the Buyer shall keep such products.
 
As for the delivery by consign, if the Buyer has objections to the products,
specifications, model numbers and quantity, it shall raise the objection to the
Seller in writing within seven days from the arrival of the products.
 
If the quality of the products becomes poorer due to improper use, keeping and
maintenance by the Buyer, the Buyer shall not raise any objection.
 
If the Seller is responsible for the above rejection or objection, the Seller
shall replace or cover the products.
 
9. After Service
 
As per the service terms and conditions of Landesk (Beijing) Software Co., Ltd
 
10. Liability for Breach of Contract
 
(1) The Seller’s Liability for Breach of Contract


1. If the Seller is involved in any delay in delivery, it shall pay the Buyer
the liquidated damages at 4/10,000 of the delayed amount for each delayed day.
 
2. If the specifications, model numbers, quantity, quality and packing of the
products delivered by the Seller do not conform to the provisions of the
Contract as confirmed by the Parties, the Seller shall cover the quantity,
replace or repair and bear the expenses actually paid for the repair and
exchange subject to concrete conditions of the products. If the Buyer can not
obtain the products as stipulated in the Contract for reasons on the part of the
Seller, the Seller shall be deemed have unilaterally breached the Contract and
shall compensate the Buyer for the loss arising from this.
 
3. The Seller shall warrant the use by the Buyer of the system software, service
or any part thereof is legal and will not be subject to the infringement claim
raised by any third party, and will not sustain any loss of expenses, damages,
claim, demand, recourse or legal act. The Seller shall bear the consequences
caused by the foregoing action and compensate the Buyer for the loss arising
from this.
 

--------------------------------------------------------------------------------


 
(2) The Buyer’s Liability for Breach of Contract


1. If the Buyer is involved in any delay in payment, it shall pay the Seller the
liquidated damages at 4/10,000 of the delayed amount for each delayed day.
 
2. If the Buyer reject the products conforming to the stipulations of the
Contract without reason (including return of goods in transit by the Buyer), the
Buyer shall be deemed have unilaterally breached the contract and shall pay the
Seller 10% of the contract price of products rejected by it (or returned by it
in transit) as liquidated damages and compensate the Seller for the loss arising
from this.
 
3. As for the delivery method in which the Seller sends the goods or arrange for
the carriage of the goods on behalf of the Buyer, if the Seller can not deliver
the goods on schedule because the Buyer informs the Seller of wrong place of
delivery and organization (person) for receiving the goods, the Seller shall not
bear any liability, and the Buyer shall compensate the Seller for the loss
arising from this.
 
11. Exception Clause


1. Force Majeure


After taking effect of the Contract, if any Party hereto can not perform the
Contract due to force majeure events provided for in the laws and regulations of
the country, the Party shall timely notify the other Party of the reasons why it
can not perform or can not completely perform the Contract and provide the
certification produced by the relevant organ within fifteen days. In the event
of force majeure, delayed performance, partial performance and nonperformance of
the Contract may be allowed, and the liability may be exempted.
 
In this Contract, force majeure means the objective conditions which can not be
foreseen, avoided and overcome.
 
1. None
 
12. Taking Effect and Modification of the Contract


This Contract will take effect upon signed and stamped by the Parties. During
the period of the Contract, any Party shall not modify or terminate the Contract
at random. If one Party really needs modifying the Contract, the Contract may be
modified only after it obtains the consent of the other Party and the Parties
agree upon the modification. If the Parties can not agree upon the modification,
the Party proposing the modification shall still perform the Contract,
otherwise, it shall be deemed as breaching the Contract.
 

--------------------------------------------------------------------------------


 
13. Dispute Settlement
 
Any dispute between the Parties arising during the performance of the Contract
first shall be settled through consultation. If the dispute can not be settled
through consultation, any Party may bring a suit before the People’s Court where
the Seller is located.
 
14. Miscellaneous
 
The liquidated damages, damages and various economic losses payable under the
Contract shall be paid to the other Party within ten days after the liability is
ascertained, otherwise, it will be deemed as a delay in payment.
 
15. The Parties hereto agree that the faxes of the Contract are valid. Annexes
of the Contract are integral parts hereof and have equal legal effect with the
Contract.
 
This Contract is made in quadruplicate with equal legal effect.
 
Seller: Landesk (Beijing) Software Co., Ltd.

Authorized Representative:

Address: W1-511 Oriental Economy and Trade City, 1 East Changan Street,
Dongcheng District,
Beijing City
June 18, 2004


Buyer: Beijing PKU Chinafront Technology CO., LTD.

Authorized Representative:

Address: Room 717, Block B, Yinwang Center, 113 Zhichun Road, Haidian District,
Beijing City

June 18, 2004
 

--------------------------------------------------------------------------------

